by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered March 15, 2004, convicting her of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that she was deprived of a fair trial because the prosecutor made improper comments during summation is unpreserved for appellate review. The defendant either failed to object to the comments (see People v Hines, 18 AD3d 882, 883 [2005]), failed to object with specificity (see People v Arroyo, 309 AD2d 870 [2003]), or failed to request further curative instructions or a mistrial after an objection was sustained (see People v Morris, 2 AD3d 652 [2003]). In any event, the allegedly improper comments were, for the most part, responsive to arguments and issues raised by the defense *659counsel, fair comment on the evidence, or related to matters which were fairly inferable from the evidence (see People v Ashwal, 39 NY2d 105 [1976]; People v Shagi, 288 AD2d 495 [2001]). To the extent that any remarks were improper, any error was mitigated by the court’s charge to the jury (see People v Joseph, 20 AD3d 435 [2005]; People v Credle, 12 AD3d 456 [2004]), or does not warrant reversal (see People v Crimmins, 36 NY2d 230 [1975]; People v Jones, 23AD3d 496 [2005]).
The defendant was not deprived of the effective assistance of counsel (see People v Baldi, 54 NY2d 137 [1981]). The defendant failed to demonstrate the absence of strategic or other legitimate explanations for her counsel’s alleged failures in representation (see People v Martinez, 17 AD3d 484, 484-485 [2005]).
The defendant’s remaining contentions, raised in her supplemental pro se brief, are without merit. Miller, J.P., Luciano, Lunn and Dillon, JJ., concur.